                                         Case 4:18-cv-03918-YGR Document 143 Filed 11/20/20 Page 1 of 5




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7                                    UNITED STATES DISTRICT COURT

                                   8                                   NORTHERN DISTRICT OF CALIFORNIA

                                   9

                                  10     SPRAWLDEF, ET AL.,                                 CASE NO. 18-cv-03918-YGR
                                  11                    Petitioners,                        ORDER DENYING MOTION FOR LEAVE TO
                                                                                            AMEND; GRANTING MOTION FOR
                                  12              vs.                                       JUDGMENT ON THE PLEADINGS
Northern District of California
 United States District Court




                                  13     CITY OF RICHMOND, ET AL.,                          Dkt. Nos. 130, 134

                                  14                    Respondents.

                                  15

                                  16          Presently before the Court are the motion of petitioners Paul Carman, Citizens for East
                                  17   Shore Parks, James Hanson, SPRAWLDEF, Pamela Stello, and Tony Sustak to amend their First
                                  18   Amended Petition, as well as the motion of respondents Mayor Tom Butt, City of Richmond, and
                                  19   Richmond City Council (collectively, “the City”) for judgment on the pleadings as to the operative
                                  20   First Amended Petition.
                                  21          Having carefully considered the papers submitted, the matters properly subject to judicial
                                  22   notice,1 and the pleadings and record in this action, and for the reasons set forth below, the Court
                                  23   DENIES the motion to amend and GRANTS the motion for judgment on the pleadings.2
                                  24

                                  25          1
                                                 The City’s requests for judicial notice (Dkt. No. 135, 140) are GRANTED. Petitioners’
                                  26   objections to the reply request, concerning filing of the two state court writs of mandate related to
                                       Point Molate are OVERRULED.
                                  27           2
                                                  Pursuant to Federal Rule of Civil Procedure 78(b) and Civil Local Rule 7-1(b), the Court
                                       finds this motion appropriate for decision without oral argument. Accordingly, the Court
                                  28   VACATES the hearing set for November 24, 2020.
                                            Case 4:18-cv-03918-YGR Document 143 Filed 11/20/20 Page 2 of 5




                                   1   I.      JUDGMENT ON THE PLEADINGS

                                   2           This history of this and the related Guidiville Rancheria of Cal. v. United States of Am.,

                                   3   Northern District of California Case No. 12-cv1326-YGR action (“the Guidiville action”) is

                                   4   extensive and set forth fully in the Court’s prior orders in this matter. As relevant here, the Court

                                   5   previously denied petitioners’ motion for preliminary injunction pending the Tribe’s appeal. (Dkt.

                                   6   No. 127 [“Order Denying Preliminary Injunction”].) As the Court found therein, the Brown Act,

                                   7   Government Code §§ 54950 et seq., specifically permits a legislative body to cure or correct a

                                   8   challenged action, even after the filing of a petition challenging it. Cal. Gov't Code § 54960.1(a),

                                   9   (e); Bell v. Vista Unified Sch. Dist., 82 Cal.App.4th 672, 684-85 (2000) (stating a Brown Act claim

                                  10   requires, among other things, a showing that the legislative body did not cure or correct the

                                  11   challenged action). The evidence established that the amended settlement agreement and

                                  12   proposed Amended Judgment in the underlying Guidiville action were agendized and considered
Northern District of California
 United States District Court




                                  13   in an open meeting of the City Council and approved therein. As the Court found, petitioners had

                                  14   failed to offer any basis for finding that approval of those land use decisions in an agendized, open

                                  15   meeting of the City Council would not cure their alleged Brown Act open meeting violation and

                                  16   require dismissal of the petition herein. Cf. Fowler v. City of Lafayette, 46 Cal.App.5th 360, 371–

                                  17   72 (2020), as modified on denial of reh'g (Mar. 11, 2020), review denied (July 22, 2020) (although

                                  18   city violated Brown Act by failing to disclose litigation threat regarding land use approval

                                  19   discussed in closed session, that violation did not support nullification of the land use approval in

                                  20   open session; section 54960.1 only authorizes nullification only of the action taken in violation of

                                  21   the specified statutes). The Court thus concluded:

                                  22           [Although] the Court cannot reach the merits of the underlying petition while the
                                               Tribe’s appeal is pending, it must nevertheless take into account these factual
                                  23           developments in determining the petitioners’ likelihood of success. Whatever
                                               claim petitioners might have brought concerning the substance of the Amended
                                  24           Judgment and the land use entitlements they allege it contains, the approval of the
                                               Amended Judgment in an open, noticed meeting appears to preclude petitioners’
                                  25           claim under the Brown Act.
                                  26   (Order Denying Preliminary Injunction at 6-7, emphasis in original.)

                                  27           Thereafter, the Ninth Circuit affirmed this Court’s order denying the Tribe’s motion to

                                  28   dismiss and mandate issued, restoring this Court’s jurisdiction to consider the merits of the FAP.
                                                                                         2
                                             Case 4:18-cv-03918-YGR Document 143 Filed 11/20/20 Page 3 of 5




                                   1   (Dkt. No. 128, 133.)

                                   2            With the Court’s jurisdiction restored, the City has now moved for judgment on the

                                   3   pleadings on the grounds that the Brown Act violation alleged in the FAP has been cured that

                                   4   therefore the FAP is moot. For the reasons set forth in the Court’s Order Denying the Preliminary

                                   5   Injunction, the motion for judgment on the pleadings is GRANTED.

                                   6   II.      LEAVE TO AMEND

                                   7            Petitioners seek leave to amend, both in their opposition to the motion for judgment on the

                                   8   pleadings and in their separately filed motion for leave to amend.

                                   9            First, in the motion to amend, petitioners seek to amend to “clarify” that they allege a

                                  10   claim “beyond” violation of the Brown Act, namely that there were two areas of law violated by

                                  11   the City’s actions in approving a development agreement by its settlement of the Guidiville action

                                  12   and the stipulation to entry of judgment thereon. Petitioners’ motion to amend is DENIED.
Northern District of California
 United States District Court




                                  13            The motion to amend comes more than two years after their initial filing in this petition for

                                  14   writ of mandate to overturn the City’s approval of a land development agreement. The attempt to

                                  15   retool petitioners’ unsuccessful theory is unduly delayed and would prejudice respondents. The

                                  16   administrative record, based on the sole Brown Act claim alleged by petitioners, was lodged two

                                  17   years ago. (Dkt. No. 36.) Were it not for the Tribe’s objection to being added as an interested

                                  18   party and its appeal concerning that addition, the writ petition would have been resolved on that

                                  19   lone Brown Act claim long ago. “[L]ate amendments to assert new theories are not reviewed

                                  20   favorably when the facts and the theory have been known to the party seeking amendment since

                                  21   the inception of the cause of action.” Acri v. International Ass'n of Machinists, 781 F.2d 1393,

                                  22   1398 (9th Cir.), cert. denied, 479 U.S. 816 (1986).

                                  23            Petitioners’ argument in the motion that their proposed amendment merely “clarifies”

                                  24   claims they already alleged is specious. The First Amended Petition, filed October 23, 2018,

                                  25   nowhere indicates that petitioners intended to make a claim under the California Land Use and

                                  26   Planning Law, California Gov’t Code sections 65090 et seq. (See Dkt. No. 32 [“FAP”].) Instead,

                                  27   the FAP alleges violations of, and an action to compel compliance with, the Brown Act only. (Id.

                                  28   at caption [“First Amended Petition for Writ of Mandate[,] Brown Act, Gov. Code §54960.1”];
                                                                                          3
                                          Case 4:18-cv-03918-YGR Document 143 Filed 11/20/20 Page 4 of 5




                                   1   Code of Civil Procedure §§ 1085”]; ¶¶ 1, 2, 3, 15, 39, 40.)3 The FAP asserts a single claim for

                                   2   relief under the Brown Act. (Id. at ¶¶ 42-50.) The prayer seeks relief under the Brown Act alone.

                                   3   (Id. at 8.)

                                   4             Petitioners’ motion further argues that the Court’s ruling on the effect of the pendency of

                                   5   the Tribe’s appeal indicated they would be permitted to amend the petition once the Court’s

                                   6   jurisdiction was restored. (See Order at Dkt. No. 97 p. 2 [“Even if the Court determined that

                                   7   judgment on the pleadings could be granted on mootness grounds, petitioners would seek, and

                                   8   likely be entitled to, leave to amend the petition as stated in their supplemental brief.”]).

                                   9   Petitioners’ supplemental brief (Dkt. No. 95) indicated that petitioners would “seek leave to

                                  10   amend to conform the petition to the continued City violations of the Brown Act and California

                                  11   Government Code zoning and land use enactment.” (Id. at 4.) In that supplemental brief,

                                  12   petitioners did not articulate any claim beyond their solitary Brown Act cause of action, but rather
Northern District of California
 United States District Court




                                  13   argued:

                                  14             the “amended” Guidiville stipulated judgment merely inserts that City
                                  15             entitlements are discretionary. This makeup does not cure the substantive land-use
                                                 actions approved by the City. [¶] The Brown Act’s admonition to promote judicial
                                  16             enforcement of government openness prevails.

                                  17   (Id.) Thus, petitioners did not indicate they would seek leave to amend to allege a new claim for

                                  18   violation of California Land Use and Planning Law in that briefing. Moreover, the Court did not

                                  19   suggest leave to make such an amendment would be granted.

                                  20             In opposition to the motion for judgment on the pleadings, petitioners make the additional

                                  21   argument that they should be permitted to allege violations based on the City’s subsequent actions

                                  22   after the settlement and entry of the original judgment in the Guidiville action. (Dkt. No. 138 at

                                  23   17.) They note that there are “two new state court lawsuits” concerning violation of state planning

                                  24   and zoning laws and the California Environmental Quality Act” arising from those subsequent

                                  25
                                                 3
                                  26             The one citation in the FAP to any substantive statute other than the Brown Act appears
                                       in paragraph 46, which states: “[the City has] reached land use decisions which require open
                                  27   meeting discretionary approvals under California law, including open meetings required under
                                       Gov. Code §§ 65852, 65867.5, 65090, 65091, 65355, 65854 and 65860.” (Id. at 7; emphasis
                                  28   supplied.) This passing reference is insufficient to preserve the now-asserted Land Use and
                                       Planning Law claim.
                                                                                         4
                                          Case 4:18-cv-03918-YGR Document 143 Filed 11/20/20 Page 5 of 5




                                   1   actions by the City. (Id.) The state court is where such complaints belong. The only basis for

                                   2   federal jurisdiction here was that the alleged Brown Act violations directly concerned the entry of

                                   3   judgment in the Guidiville action. The Court has concluded that the alleged Brown Act violations

                                   4   were cured and that alleged violation is now moot. Amendment of the Brown Act claim itself

                                   5   would be futile. Amendment to complain of subsequent violations of state planning and

                                   6   environmental laws arising from the City’s development of the property would reach far beyond

                                   7   the narrow basis upon which this Court’s jurisdiction stands. Accordingly, petitioner provides, and

                                   8   the Court finds, no basis upon which leave to amend should be granted.

                                   9   III.   CONCLUSION

                                  10          Based upon the foregoing, the motion for judgment on the pleadings is granted without

                                  11   leave to amend and judgment on the petition shall be entered in favor of the City. Respondents

                                  12   shall provide the Court with a form of judgment, approved as to form by petitioners, by November
Northern District of California
 United States District Court




                                  13   30, 2020.

                                  14          This terminates Docket Nos. 130 and 134.

                                  15          IT IS SO ORDERED.

                                  16   Dated: November 20, 2020
                                                                                                 YVONNE GONZALEZ ROGERS
                                  17                                                        UNITED STATES DISTRICT COURT JUDGE
                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        5
